KNOLL, Judge.
The defendant, Louis Melbert, was charged by bill of information with possession of marijuana with intent to distribute, a violation of LSA-R.S. 40:966 A. The defendant waived his right to trial by jury and elected to be tried by judge alone. The trial court found the defendant guilty as charged and imposed a sentence of five years at hard labor with the Louisiana Department of Corrections.
The defendant failed to perfect any assignments of error as required by LSA-C.Cr.P. Art. 844. The defendant’s assignment of error was first made in brief to this court and therefore cannot be considered on appeal. State v. Zeno, 322 So.2d 136 (La.1975); State v. Spears, 350 So.2d 603 (La.1977). We are limited to a review of the record for errors that are discoverable by a mere inspection of the pleadings and proceedings, and without inspection of the evidence. LSA-C.Cr.P. Art. 920; State v. Jackson, 332 So.2d 211 (La.1976); State v. Gerald, 325 So.2d 574 (La.1976). We have reviewed the record and find no error.
Accordingly, the defendant’s conviction and sentence are affirmed.
AFFIRMED.